Citation Nr: 1012381	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-28 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a right hip 
disorder.  

4.  Entitlement to service connection for a left hip 
disorder.  

5.  Entitlement to service connection for a low back 
disorder.  

6.  Entitlement to service connection for a right leg 
disorder, claimed as partial loss of use.  

7.  Entitlement to service connection for a left leg 
disorder, claimed as partial loss of use.  




REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low 
back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic disorders of the shoulders, hips, or lower 
extremities were not manifest during service or to a 
compensable degree within a year thereafter; pathology of 
the hips, shoulders, or lower extremities was not identified 
until 15 years or more post-service.  

2.  Current disorders of the shoulders, hips, and lower 
extremities are unrelated to service.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by service, or manifested to a compensable degree 
within a year thereafter.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).  

2.  A left shoulder disorder was not incurred in or 
aggravated by service, or manifested to a compensable degree 
within a year thereafter.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).  

3.  A right hip disorder was not incurred in or aggravated 
by service, or manifested to a compensable degree within a 
year thereafter.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  

4.  A left hip disorder was not incurred in or aggravated by 
service, or manifested to a compensable degree within a year 
thereafter.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).  

5.  A right lower extremity disorder was not incurred in or 
aggravated by service, or manifested to a compensable degree 
within a year thereafter.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).  

6.  A left lower extremity disorder was not incurred in or 
aggravated by service, or manifested to a compensable degree 
within a year thereafter.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for disabilities of the 
shoulders, hips, and legs.  Under the relevant laws and 
regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  

However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be awarded for certain disabilities, 
such as arthritis, which manifest to a compensable degree 
within a statutorily-prescribed period of time following 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	In the present case, service treatment records reflect no 
complaints of, treatment for, or a diagnoses related to the 
Veteran's hips, shoulders, or lower extremities, or any 
symptoms reasonably attributed thereto, during active 
service.  At the time of discharge, the clinical evaluations 
of the hips, shoulders, and lower extremities were normal, 
according to his January 1960 service separation 
examination.  Therefore, no chronic orthopedic disorders of 
the shoulders, hips, and lower extremities were noted in 
service.  
	
	Subsequently, post-service evidence does not reflect 
symptomatology of the shoulders, hips, and lower extremities 
for many years after service discharge.  Specifically, in 
March 1975, the Veteran was seen for dislocation of the 
right shoulder.  He stated he awoke one day in January 1975 
with bilateral dislocations of his shoulders, of unknown 
cause.  He initially sought treatment at a hospital in 
Mexico, but came to the U.S. for treatment in March 1975.  
He denied any past trauma to the shoulders and a history and 
physical reflected normal lower extremities at that time.  
	
	An open reduction of an old anterior dislocation of the 
right shoulder was performed at a VA medical center in March 
1975.  He was again seen by VA for dislocation of the right 
shoulder in January 1977.  
	
	Private hospitalization records dated in 1981 indicated that 
his hips and lower extremities were within normal limits on 
examination in January 1981.  A June 1985 prison medical 
assessment reflected the Veteran had "old multiple 
injuries," but provided no additional information regarding 
etiology or dates of onset of these injuries.  
	
	X-rays of the Veteran's shoulders taken in May 1991 
confirmed an old Hill-Sach deformity secondary to prior 
dislocations on the left, and marked deformity of the 
humeral head on the right, with evidence of prior surgery.  
An August 1992 private treatment record confirms dislocation 
of both shoulders.  
	
	A December 2000 VA clinical notation reflects the Veteran's 
complaints of chronic unspecified musculoskeletal pain.  On 
private examination in February 2004, he reported pain of 
the right shoulder and hips, but no clinical pathology was 
noted on objective examination.  A July 2004 X-ray of the 
hips was negative for acute fractures or dislocations.  
Joint spaces and soft tissue were also both within normal 
limits.  
	
	Most recently, he was seen by a private examiner in October 
2006, at which time unspecified degenerative joint disease 
was diagnosed.  A private physician suggested the Veteran's 
"aches and pains" were the result of "years as a paratrooper 
in the military."
	
	According to the Veteran's June 2004 claim, his hip 
disorders date to 1979, and his right shoulder disorder to 
1975.  Based on the above, the Board notes that the Veteran 
was without orthopedic disabilities of the hips, legs, and 
shoulders for at least 15 years after service separation, as 
the record does not contain competent evidence of, or 
reflect treatment for, disabilities of the hips, shoulders, 
or lower extremities between service separation in 1960 and 
his initial shoulder treatment in 1975.  Of note, his lower 
extremities were reported to be normal at that time.
	
	In addition to the absence of documented post-service 
symptomatology related to the hips, shoulders, and lower 
extremities for many years, the evidence includes the 
Veteran's statements asserting continuity of symptoms.  The 
Board acknowledges that lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  
	
	In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).   
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").  
	
	In the present case, the Veteran is competent to report 
orthopedic symptoms because this requires only personal 
knowledge as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.   He has indicated that he continued to 
experience pain of the hips, shoulders, and lower 
extremities after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board finds that his recent 
reported history of continued symptomatology since active 
service, while competent, is nonetheless not credible.  
	
	The Board emphasizes the multi-year gap between discharge 
from active duty service in 1960, and his initial reported 
symptoms related to his various claimed orthopedic 
disorders; shoulder disorders were not reported until 1975, 
a 15 year gap, and disorders of the hips and lower 
extremities were not reported (but still not noted within 
the medical record) until 1979, a 19 year gap.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for a lengthy time period between service and initial 
symptoms of disability).
	
	Additionally, the Board finds that the Veteran's reported 
history of continued bilateral shoulder, hip, and lower 
extremities impairment since active service is inconsistent 
with the other evidence of record.  Indeed, while he has 
recently stated that his disorders began in service, his 
January 1960 separation examination was absent for any such 
complaints.  Moreover, the post-service evidence does not 
reflect treatment for any of the claimed orthopedic 
disabilities for 15 years or more following active service.  
	
	Finally, the Veteran did not report that any orthopedic 
symptomatology was related to an in-service injury until 
June 2004, when he filed his claim.  His silence, when 
otherwise reporting his past medical history, constitutes 
negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth 
in order to receive proper care).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with his 
claims for benefits to be of lesser probative value.  See 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must 
take into consideration the veteran's statements, it may 
consider whether self-interest may be a factor in making 
such statements).  Therefore, continuity has not here been 
established, either through the competent evidence or 
through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's bilateral shoulder, hip, or lower extremity 
disorders to active duty, despite his contentions to the 
contrary.    
	
	In support of his claim, the Veteran has submitted a private 
October 2006 treatment report which suggested that his 
degenerative joint disease of various unspecified joints was 
related to his airborne training during service.  The Board 
concedes that he participated in airborne training during 
service, as his receipt of the Parachutist Badge is noted on 
his DD-214.  
	
	However, the Board also observes that this opinion was based 
solely on the Veteran's self-reported medical history, and 
not on any independent review of the medical record.  The 
Board is not obligated to accept medical opinions premised 
on a veteran's recitation of medical history.  See Godfrey 
v. Brown, 8 Vet. App. 113 (1995).  
	
	Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for 
the proposition that Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran); see also Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical 
opinion based on facts provided by the veteran previously 
found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (Board is not bound to accept uncorroborated 
account of veteran's medical history but must assess the 
credibility and weight of the evidence provided by the 
veteran rejecting it).  
	
	In the present case, the Veteran's service treatment records 
are negative for any diagnosis of or treatment for disorders 
of the hips, shoulders, or lower extremities, as already 
noted above.  Additionally, also noted above, he did not 
report disorders of these joints for many years after 
service.  Because the medical examiner who offered the 
October 2006 opinion did not have access to this 
information, the Board finds that opinion to be of lesser 
probative value, based as it is on an inaccurate premise of 
in-service disease or injury to various joints.  
	
	There is no indication the private examiner had access to 
the Veteran's service treatment records or post-service 
records, which would reflect such relevant information as 
the presence or absence of any in-service orthopedic 
injuries or disorders, the Veteran's length of service as a 
paratrooper, and any post-service orthopedic injuries or 
disorders.  Thus, the preponderance of the evidence is 
against a finding that disorders of the shoulders, hips, or 
lower extremities were incurred during service or within a 
year thereafter.  
	
The Veteran himself has alleged that his disorders of the 
hips, shoulders, and lower extremities began during service 
or are related to injuries sustained therein.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

However, the claimed orthopedic disorders are complex 
disorders which require specialized training for a 
determination as to diagnosis and causation, and they are 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the Veteran's service connection claims for disorders of the 
hips, shoulders, and lower extremities, as such disorders 
are not shown to have manifested during service or for many 
years thereafter.  As a preponderance of the evidence is 
against the awards of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).  For the reasons to be discussed below, the 
Board finds that VA has satisfied its duties to the Veteran 
under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In a July 2004 letter, he was notified of the information 
and evidence needed to substantiate and complete the claims 
on appeal.  While he was not explicitly provided the general 
criteria for the assignment of an effective date and initial 
rating, such a notice error is rendered moot by the denial 
of the service connection claims.  Id.  

The Board notes that, in the present case, initial notice 
was issued prior to the January 2005 adverse determination 
on appeal; thus, no timing issue exists with regard to the 
notice provided the claimant.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty 
to assist by aiding the Veteran in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the claims files.  The RO has obtained the service treatment 
records, as well as pertinent VA and non-VA medical records.  
VA attempted to obtain relevant medical records from the 
Social Security Administration (SSA); however, in a December 
2008 letter, the SSA stated no such records were available.  
The Board is not aware, and he has not suggested the 
existence of, any additional pertinent evidence not yet 
received.  

The Board notes that no medical examination has been 
conducted and/or medical opinion obtained with respect to 
the Veteran's service connection claims.  However, the Board 
finds that the record, which does not reflect competent 
evidence showing in-service onset of the disorders at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claims.  See 
38 C.F.R. § 3.159(c)(4) (2009).  

As outlined in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for 
which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA 
to make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this 
case, as competent evidence has not been presented linking 
such disabilities to service, as will be discussed in 
greater detail below.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

In any event, he has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of VA's 
notices or other development.  See Shinseki v. Sanders, 129 
U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  

Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for a right hip disorder is denied.  

Service connection for a left hip disorder is denied.  

Service connection for a right lower extremity disorder, 
claimed as partial loss of use, is denied.  

Service connection for a left lower extremity disorder, 
claimed as partial loss of use, is denied.  


REMAND

The Veteran also seeks service connection for a low back 
disorder.  According to his service treatment records, he 
reported low back pain in July 1958 while in service.  He 
has also asserted that he injured his back as a result of 
his service as a paratrooper.  His DD-214 confirms receipt 
of the Parachutist Badge, as well as his participation in 
airborne training in November 1958.  Based on these records, 
the Board finds sufficient evidence has been presented to 
trigger VA's duty to provide a medical examination on this 
issue.  

Next, the Veteran has stated he receives ongoing treatment 
from the Harborview Medical Center, a private facility.  The 
most recent treatment records received date to October 2006, 
over three years ago.  Thus, VA should make additional 
attempts to obtain complete and updated treatment records 
from this facility.  

However, the appellant is put on notice that because such 
records are private, and VA may not obtain them without his 
expressed written consent, his cooperation is required for 
this development to be afforded him.  In the alternative, he 
retains the right to obtain such evidence and submit it to 
VA directly.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and obtain the 
names and addresses of all private and VA 
medical care providers, to include the 
Harborview Medical Center, not yet of 
record who have treated him for his 
claimed low back disorder since the 
initiation of this appeal.  

After obtaining proper authorization, all 
treatment records not already on file 
should be obtained and associated with the 
claims file.  

If a response to requests for records from 
any of the private sources identified by 
the appellant is not received, he should 
be so notified and informed that he may 
obtain and submit any pertinent private 
records.  If any VA records indicated by 
the Veteran are not available, that fact 
should be noted for the claims file. 

2.  Schedule the Veteran for an 
examination for the purpose of determining 
the etiology of his claimed low back 
disorder.  

The claims file must be furnished to the 
examiner for review in connection with the 
examination.  All necessary diagnostic 
tests, including x- rays, should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.  

After fully examining the Veteran and 
reviewing his medical history, the 
examiner should identify any current 
disorder of the low back.  

Based on a review of the claims file and 
the examination findings, the examiner 
should state the medical probabilities 
(less likely than not; at least as likely 
as not; or more likely than not) that any 
current disorder of the low back is the 
result of, or is otherwise related to, the 
Veteran's service, to include his 
participation in airborne training.  

The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort 
to mere speculation, then he or she 
discuss why such an opinion is not 
possible.

3.  After undertaking any additional 
development deemed appropriate, and giving 
the Veteran full opportunity to supplement 
the record, adjudicate the pending claim 
in light of any additional evidence added 
to the record.  

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


